A careful review of the testimony adduced upon the trial in the light of the State's motion for rehearing leaves us of opinion that the circumstances of the transaction raised an issue as to whether the taking of the automobile in question was for a mere temporary use. Hence we are constrained to adhere to the conclusion expressed in the original opinion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.